Case 2:18-cv-12856-WJM-MF Document 43 Filed 05/14/20 Page 1 of 1 PageID: 134




Micala Campbell Robinson
Tel 973.443.3272
Fax 973.295.1338
robinsonmi@gtlaw.com



                                                      May 14, 2020


VIA ECF

Hon. Mark Falk
US District Court, District of New Jersey
Martin Luther King Jr. Federal Building
 & US Courthouse
1 Federal Square, Room 457
Newark, New Jersey 07102

                  Re:      U.S. Equal Employment Opportunity Commission v.
                                Hackensack Meridian Health, Inc.
                           Civil Action No.: 2:18-cv-12856 (WJM)(MF)

Dear Judge Falk,

        This Firm represents Defendant Hackensack Meridian Health, Inc. (“HMH”) in
connection with the above-referenced matter. The parties have diligently worked toward
finalizing a proposed consent decree, but recently reached an impasse. We write on behalf
of both parties to request a telephonic conference with Your Honor, with the goal of
reaching agreement on the remaining terms of the consent decree with the Court’s
assistance.

         Thank you for your consideration.

                                                               Respectfully submitted,


                                                               Micala Campbell Robinson

cc:      All counsel of record (via ECF)




GREENBERG TRAURIG, LLP  ATTORNEYS AT LAW  WWW.GTLAW.COM
500 Campus Drive, Suite 400, P. O. Box 677  Florham Park, New Jersey 07932  Tel 973.360.7900  Fax 973.301.8410
